         Case 1:18-cv-07143-JMF Document 102 Filed 07/15/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK




 IN RE NIELSEN HOLDINGS PLC                            Civil Action No. 1:18-cv-07143-JMF
 SECURITIES LITIGATION




                    NOTICE OF PLAINTIFFS’ MOTION
               FOR CLASS CERTIFICATION, APPOINTMENT
    AS CLASS REPRESENTATIVES, AND APPOINTMENT OF CLASS COUNSEL

TO: ALL PARTIES AND THEIR COUNSEL OF RECORD

       PLEASE TAKE NOTICE that Lead Plaintiff Public Employees’ Retirement System of

Mississippi (“MissPERS”) and additionally named Plaintiff Monroe County Employees’

Retirement System (“Monroe”) (collectively, “Plaintiffs”) hereby move this Court pursuant to

Federal Rules of Civil Procedure 23(a), 23(b)(3), and 23(g), for an order: (i) certifying this case

as a class action; (ii) appointing Plaintiffs as Class Representatives; and (iii) appointing Labaton

Sucharow LLP as Class Counsel.

       In support of this Motion, Plaintiffs submit the accompanying Memorandum of Law and

Declaration of Christine M. Fox attaching Exhibit A, the Expert Report of Chad Coffman, CFA,

dated July 14, 2021, Exhibit B, the firm résumé of Lead Counsel Labaton Sucharow LLP,

Exhibit C, the firm résumé of Additional Counsel Robbins Geller Rudman & Dowd LLP, and

Exhibit D, Defendants’ Responses and Objections to Plaintiffs’ First Set of Requests for

Admission Directed to All Defendants, served on Plaintiffs on July 12, 2021.

       Pursuant to the Joint Civil Case Management Plan and Scheduling Order entered by the

Court on February 5, 2021 (ECF No. 95), the Parties will meet and confer and submit a proposed

discovery and briefing schedule within seven days of filing the motion for class certification.
         Case 1:18-cv-07143-JMF Document 102 Filed 07/15/21 Page 2 of 3




The Parties anticipate agreement on a briefing schedule resulting in the submission of

Defendants’ opposition in October 2021 and Plaintiffs’ reply in December 2021.


Dated: July 14, 2021


                                                     LABATON SUCHAROW LLP

                                                     /s/ Christine M. Fox
                                                     Carol C. Villegas
                                                     Eric J. Belfi
                                                     Christine M. Fox
                                                     Jake Bissell-Linsk
                                                     Charles Farrell
                                                     140 Broadway
                                                     New York, NY 10005
                                                     Telephone: (212) 907-0700
                                                     Facsimile: (212) 818-0477
                                                     Email: cvillegas@labaton.com
                                                               ebelfi@labaton.com
                                                               cfox@labaton.com
                                                               jbissell-linsk@labaton.com
                                                               cfarrell@labaton.com

                                                     Attorneys for Lead Plaintiff Public
                                                     Employees’ Retirement System of
                                                     Mississippi and Lead Counsel for the
                                                     Proposed Class

                                                     ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
                                                     Shawn A. Williams
                                                     Christopher P. Seefer
                                                     Post Montgomery Center
                                                     One Montgomery Street, Suite 1800
                                                     San Francisco, CA 94104
                                                     Telephone: (415) 288-4545
                                                     Facsimile: (415) 288-4534
                                                     Email: shawnw@rgrdlaw.com
                                                             chriss@rgrdlaw.com

                                                     Patton L. Johnson
                                                     655 West Broadway, Suite 1900
                                                     San Diego, CA 92101



                                                2
Case 1:18-cv-07143-JMF Document 102 Filed 07/15/21 Page 3 of 3




                                  Telephone: (619) 231-1058
                                  Facsimile: (619) 231-7423
                                  Email: pjohnson@rgrdlaw.com

                                  Counsel for Additionally Named Plaintiff
                                  Monroe County Employees’ Retirement
                                  System, and Additional Counsel for the
                                  Proposed Class




                              3
